DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 01/04/2022 is accepted and entered. Applicant’s arguments regarding the 112b rejection of Claim 13 is persuasive and the rejection has been withdrawn.
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments state that Askem does not disclose or suggest, alone or in combination with the other cited references, amended Claim 1. Further consideration of the Askem reference, however, yielded useful sections that suggest, in combination with the Haggstrom reference, the claimed invention. Specifically, Askem teaches the pump unit having an exhaust or outlet, and the cover layer being capable of having an exhaust valve or filter placed in the cover layer to allow the exhaust to exit the dressing. This 
Applicant did not specifically argue the dependent claims.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 10, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965).
Regarding Claim 1, Askem discloses a wound dressing apparatus (230, Fig. 12A) comprising:
a wound contact layer (not labelled in Fig. 12A, labelled as 246 in Fig. 11A) comprising a proximal wound-facing face and a distal face, wherein the proximal wound-facing face is configured to be positioned in contact with a wound (Fig. 12A; ¶ [0287]);
a spacer layer (transmission layer 237, Fig. 12A; ¶ [0287, 0290]) comprising a proximal wound-facing face and a distal face, the spacer layer (237, Fig. 12A) positioned over the distal face of the wound contact layer (Fig. 12A);
a first absorbent layer (bottom absorbent layer 236, Fig. 12A; ¶ [0290]) positioned on the distal face of the spacer layer (237, Fig. 12A), the first absorbent layer (236, Fig. 12A) comprising a proximal wound-facing face (bottom face of bottom 
a second absorbent layer (top absorbent layer 236, Fig. 12A; ¶ [0290]) positioned on the distal face (top face of bottom absorbent layer 236, Fig. 12A) of the first absorbent layer (bottom absorbent layer 236, Fig. 12A);
an electronics unit (combination of pump assembly 232 and batteries 234, Fig. 12A) comprising a negative pressure source (pump assembly 232, Fig. 12A) and a negative pressure source outlet or exhaust (the pump assembly must have an outlet or exhaust since the backing layer can have a vent hole to allow release of exhaust from the pump assembly as discussed in ¶ [0111, 0295]);
wherein the first and second absorbent layers (bottom and top absorbent layers 236, Fig. 12A; ¶ [0290]) comprise a recess (depression or cutout, ¶ [0290]) configured to receive the electronics unit (232 and 234, Fig. 12A) and the first and second absorbent layers (bottom and top absorbent layers 236, Fig. 12A; ¶ [0290]) are configured to be in fluid communication with the negative pressure unit (232, Fig. 12A; ¶ [0291]); and
a cover layer (backing layer 244, Fig. 12A) configured to cover and form a seal over the wound contact layer (Fig. 12A), the spacer layer (237, Fig. 12A), the first and second absorbent layer (236, Fig. 12A; ¶ [0290]), and the electronics unit (262 and 264, Fig. 12A); and
an aperture over the outlet or exhaust (¶ [0295]; the backing layer can support an exhaust filter that is downstream of the pump, which in the embodiment of Fig. 12A would be over the pump outlet/exhaust due to the construction of the dressing).

Haggstrom teaches a wound dressing, thus being in the same field of endeavor, with a cover layer (top layer 110, Fig. 2) comprising an aperture (see Image 1) and an electronics covering (access door 118, Fig. 2) configured to cover the aperture (see Image 1) in the cover layer (110, Fig. 2), wherein the cover layer (110, Fig. 2) and the electronics covering (118, Fig. 2) are configured to cover and form a seal (¶ [0030, 0033]), and wherein the electronics covering (118, Fig. 2) is configured to allow a user to communicate with the electronics unit (micropump system 108, Fig. 2; ¶ [0033] the flap allows the user to change the micropump system so therefore the user can communicate with the pump). This allows the user to address any issues with the pump without having to remove the wound dressing from the wound (¶ [0033]).

    PNG
    media_image1.png
    424
    555
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 2 of Haggstrom

Regarding Claim 2, Askem further discloses the electronic component unit (232 and 234, Fig. 12A) further comprises electronic components, wherein the electronic components comprise a power source (234, Fig. 12A) and a switch (abstract; the housing of the pump assembly can comprise a switch).
Claim 4, Askem further discloses the negative pressure source outlet or exhaust comprises an antibacterial membrane (¶ [0292]; a bacterial filter can be positioned within the pump assembly)
Regarding Claim 10, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the electronics covering comprises a switch cover. Since the pump assembly of Askem comprises a switch (abstract of Askem), the electronics covering can also be considered a switch cover.
Regarding Claim 11, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the switch cover is configured to allow the user to communicate with a switch to activate or deactivate the negative pressure source. The abstract of Askem teaches that the pump housing comprises a switch which can be used to activate the pump assembly, and the electronics / switch covering allows a user to access the internal pump components within the wound dressing. Therefore, the electronics / switch cover allows a user to communicate with a switch to activate or deactivate the pump.
Regarding Claims 14-16, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the electronics covering comprises one or more visual indicator windows, wherein the one or more visual indicator windows are configured to provide an indication of operation of the negative pressure source and/or an indication of the level of negative pressure that is applied to the wound, wherein the one or more visual indicator windows comprise a transparent portion of the electronics covering.
Askem teaches that the dressing can comprise a transparent window within the dressing at any location, including above the electronics components (¶ [0410]). 
Regarding Claim 18, Askem/Haggstrom is silent whether the electronics covering is sealed to the cover layer around the perimeter of the electronics covering.
Haggstrom teaches a wound dressing, thus being in the same field of endeavor, with a cover layer (top layer 110, Fig. 2) comprising an aperture (see Image 1) and an electronics covering (access door 118, Fig. 2) configured to cover the aperture (see Image 1) in the cover layer (110, Fig. 2), where the electronics covering (118, Fig. 2) is sealed to the cover layer around the perimeter of the electronics covering (¶ [0033] indicates the access door can be a separate component connected to the cover layer and the door can be sealed using adhesives; a separate component connected to the top layer where they are attached with adhesives would result in a seal around the perimeter of the access door). This allows the user to address any issues with the pump without having to remove the wound dressing from the wound (¶ [0033]).
Therefore, it would have been obvious to modify the dressing of Askem/Haggstrom to have the electronics covering sealed to the cover layer around the perimeter of the electronics cover layer, as taught by Haggstrom. This provides access to the pump and allows the user to address any issues with the pump without having to remove the wound dressing from the wound (as motivated by Haggstrom ¶ [0033]).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Hartwell (US 2011/0028918).
Claims 3 and 6, Askem/Haggstrom discloses the invention as claimed as set forth above for Claim 1.
Askem/Haggstrom is silent regarding a negative pressure source inlet protection mechanism, wherein the negative pressure source inlet protection mechanism comprises a hydrophobic material configured to prevent fluid from entering the negative pressure source.
Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a pump mounted directly onto the dressing. The dressing apparatus comprises a negative pressure source inlet projection mechanism (filter layer 130, Fig. 1; ¶ [0042, 0045, 0051]) comprising a hydrophobic material (¶ [0042-0043]; the filter layer can be a hydrophobic membrane) configured to prevent fluid from entering (¶ [0045]) the negative pressure source (pump 170, Fig. 1). The filter layer allows gas to be exhausted upwards through the dressing to the pump, but prevents liquids, particulates, and pathogens from exiting the dressing or coming into contact with the pump (¶ [0045]), and the exhaust allows gasses to exit the dressing to prevent patient discomfort (¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Askem/Haggstrom to have a negative pressure source inlet projection mechanism comprising a hydrophobic material configured to prevent fluid from entering the negative pressure source and to also have a negative pressure source outlet or exhaust, where both the outlet and exhaust vent are within the electronics covering. These features prevent liquids, particulates, and pathogens from exiting the dressing or coming into contact with the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Van Zeeland et al (US 2003/0183659).
Regarding Claim 12, Askem/Haggstrom is silent whether the switch cover comprises embossed features configured to prevent accidental activation or deactivation of the negative pressure source.
Van Zeeland teaches a switch panel, thus being in the same field of endeavor of electronic device control switches, where a switch is covered with a switch cover that has an embossed area that prevents pre-loading of the switch and therefore prevents accidental activation (¶ [0004]).
Therefore, it would have been obvious to modify the switch covering of Askem/Haggstrom to comprise embossed features that are configured to prevent accidental activation or deactivation of the electronic components, as motivated by Van Zeeland (¶ [0004]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Garde et al (US 6377848).
Regarding Claim 13, Askem/Haggstrom is silent whether the switch cover or a switch comprises a tab to prevent activation or deactivation.

Therefore, it would have been obvious to modify the switch cover of Askem/Haggstrom to comprise a tab that extends from the switch cover to the electronics unit to ensure the switch is not accidentally activated prior to desired activation (as motivated by Garde Col. 7 lines 29-35 and Claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haggstrom et al (US 2007/0066946) discloses a wound dressing with an access door
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA R ARBLE/Examiner, Art Unit 3781